UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2013(Unaudited) DWS Communications Fund Shares Value ($) Common Stocks 94.0% Communications Equipment 3.9% Cisco Systems, Inc. QUALCOMM, Inc. Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 1.5% Apple, Inc. Media 12.7% Comcast Corp. "A" Liberty Global PLC "A"* Time Warner Cable, Inc. National Carriers 45.8% AT&T, Inc. BCE, Inc. (a) BT Group PLC CenturyLink, Inc. (a) Deutsche Telekom AG (Registered) Singapore Telecommunications Ltd. Swisscom AG (Registered) TDC AS Telecom Italia SpA (RSP) Telefonica SA* Telenor ASA TELUS Corp. Verizon Communications, Inc. Ziggo NV Semiconductors 1.8% ARM Holdings PLC Wireless Services 28.3% America Movil SAB de CV "L" (ADR) (a) Crown Castle International Corp.* Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* (a) SOFTBANK Corp. Sprint Corp.* (a) T-Mobile U.S., Inc.* Vodafone Group PLC Total Common Stocks (Cost $106,489,198) Securities Lending Collateral 4.4% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $5,749,494) % of Net Assets Value ($) Total Investment Portfolio (Cost $112,238,692) † Notes Payable Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $112,238,692.At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $15,128,566.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,137,585 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,009,019. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $5,561,749, which is 4.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At September 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) NASDAQ 100 E-Mini Index USD 12/20/2013 40 S&P 500E-Mini Index USD 12/20/2013 80 ) Total net unrealized depreciation ) Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $
